 

  
 

Case 1:19-cr-00103-JLS-HKS DEBENDAN®2S18 Filed 05/14/20 Page 1 of 1
EXHIBIT

’

DEPARTMENT OF HOMELAND SECURITY

HOMELAND SECURITY INVESTIGATIONS
REPORT OF INVESTIGATION
OFFICIAL USE ONLY | LAW ENFORCEMENT SENSITIVE

   

 

11/4/2018 13:06 EST Page 2 of 3

DETAILS OF INVESTIGATION

On May 31, 2018, the New York State Police (NYSP), based on a referral received from ICAC
Massachusetts applied for and was granted a search warrant for the residence of Shane GUAY (DOB 5

°“/4/991) located at 147 North gt street in Olean, NY. The warrant was authorized by the’
Honorable Daniel R. Palumbo, Olean City Court Judge.

On June 5, .2018, Special Agent Kathryn Gamble, Homeland Security Investigations (HSI) Buffalo
assisted members of the NYSP execute the search warrant at the SUBJECT PREMISES.

The following evidence was seized from the SUBJECT PREMISES:
- LG G6 cellular phone 7
- sony PlayStation 4
—- Acer Aspire laptop
— Compag Presario laptop
- Compaq Presario power
- Dell Dimension 4600 Lower
— Gateway Essential tower
- E-Machines T1150 tower
— Dell Tnspiron 1300 laptop
> Compaq Presario CQS7
— Two (2), Xbox 360s
-— Two (2) PlayStation Portables

- — Acer Aspire One laptop >
~ Coby USB drive

- Samsung cellular phone

 

Current Case Title — . ROI] Number Date Approved
Shane GUAY ~ BU07QS18BU0025-005 - 6/28/2018
OFFICIAL USE ONLY | LAW ENFORCEMENT SENSITIVE .

This, document is loaned ta you for offictal use only and remains the property of the Department of Homeland Security. Any further request for disclosure of
this document or information contained herein should be referred to HS] Headquarters together with a copy of the document. .
